UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 10, 2014 DISCOUNT DENTAL MATERIALS, INC. (Exact name of registrant as specified in its charter) Nevada 000-54381 26-1974399 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 13455 Noel Road, Suite 1000 Dallas, TX 75240 (Address of principal executive offices) (zip code) (949) 415-7478 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 10, 2014, Mr. Gerald A. DeCiccio submitted his resignation from our Board of Directors, effective immediately. We are not aware of any disagreements with Mr. DeCiccio and Mr. DeCiccio stated he did not have any disagreements with us in his resignation letter. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Discount Dental Materials, Inc. a Nevada corporation Dated: June 10, 2014 By: /s/ Eric Clemons Name: Eric Clemons Its:
